Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claims 1-4 what the Applicant means by the conditional event or conditional limitation, “in the case where the…”. It is unclear because a conditional event might not occur. It is unclear what happens if the fuel gas temperature detected by the temperature detector is not below a predetermined threshold value. It is unclear if the controller makes a usage ratio of the second ejector to be the same or lower than a usage ratio of the first ejector in this case.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkawara et al. US20100239925).
4.	Regarding claims 1-4, Ohkawara teaches a fuel cell system (see Fig. below) comprising: a fuel cell stack, an ejector set, a fuel gas supplier which supplies fuel gas to the ejector set, a circulation flow path which recovers fuel off-gas discharged from the fuel cell stack and returns the fuel off- gas as circulation gas to the ejector set, a mixed gas supply flow path which connects the ejector set with the fuel cell stack and enables supply of mixed gas containing the fuel gas and the circulation gas from the ejector set to fuel electrodes of the fuel cell stack, a temperature detector which detects a temperature of the fuel gas, and a controller (control device 30 [0071]), wherein the ejector set includes at least two ejectors in parallel, which are a first ejector that supplies first mixed gas to the fuel electrodes of the fuel cell stack, and a second ejector that supplies second mixed gas, in which a content ratio of the circulation gas is smaller than the first mixed gas, to the fuel electrodes of the fuel cell stack, and wherein, in the case where the fuel gas temperature detected by the temperature detector falls below a predetermined threshold value, the controller makes a usage ratio of the second ejector larger than a usage ratio of the first ejector (a first ejector for burning first combustible 
5.	Ohkawara teaches controlling the usage of both ejectors by the combustion control means (the control device 30) discontinuing the combustion at the first nozzle 25 a and, after purging the burner section 25 with combustion oxidizer gas (step 130, 132 or 116), starts the combustion at the second nozzle 25 b (steps 134-138) [0113], so it is inherent that Ohkawara’s device is capable of being programmed to perform the claimed limitations in instant claims 1-4. Furthermore, under the principles of inherency, Ohkawara’s device, in its normal and usual operation, would necessarily perform the claimed functional limitations, then the claimed limitations will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).



    PNG
    media_image1.png
    693
    1022
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722